DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 01/14/2022, in which, claims 1, 3, 6, 8, and 14 have been amended; claims 2 and 7 have been cancelled; and claim 17 has been newly added. Claims 1, 3-6, 8-14, and 16-17 remain pending in the present application with claims 1, 6, and 14 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments filed on 01/14/2022 with respect to amended claims 1, 6, and 14 have been considered but are moot in view of the new ground(s) of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “system” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
The claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
recording system for recording in claims 6 and 14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 7-13 depend on claim 6 thus 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is also invoked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1, 3, 6, 8, 11-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Du Breuil et al. (US 20080140818 A1, hereinafter referred to as “Du Breuil”) in view of Abreu et al. (US 20160173683 A1, hereinafter referred to as “Abreu”).
Regarding claim 1, Du Breuil discloses a method for managing an incoming telephone call for a communication system including a gateway coupled to a multimedia content receiver also coupled to a monitor and having a recording system configured to record a content being received (see Du Breuil, FIG. 1 and paragraph [0013]: “Referring now to FIG. 1, shown is a block diagram of a video processing device 10 for managing digital video recorder (DVR) operations in response to telephony signals. The video processing device 10 can be partially or completely any suitable device or subsystem (or portion thereof) for receiving multimedia content from a content source 12, processing or decoding the received multimedia content, and transmitting or transferring the processed multimedia content to an end user display device 14, such as a television, a computer monitor or other suitable display device”), 
said communication system further being coupled to a fixed telephone and/or to a mobile telephone (see Du Breuil, paragraph [0016]: “the telephony device 16 can be a telephone that is part of a plain old telephone service (POTS) analog telephone service, a digital telephone service, and/or a Voice over Internet Protocol (VoIP) telephone service, and/or a mobile or cellular telephone that is part of a cellular telephone network”) the method comprising, and

Regarding claim 1, Du Breuil discloses all the claimed limitations with the exception of in the event of detection of an incoming telephone call by said communication system during a broadcasting of a content by said monitor, temporarily interrupting said broadcasting while recording with said recording system the remainder of said content received by said communication system, and displaying on said monitor one or more messages indicating that the incoming call is underway on said fixed telephone or said mobile telephone and prompting a user of said monitor to accept or to refuse said detected incoming telephone call, wherein the method further comprises, when the end of the telephone call has been detected, displaying on said monitor a message proposing to said user to choose between the broadcasting by said monitor of the remainder of the content being received and the broadcasting by said monitor of said remainder of the recorded content while continuing said recording of the remainder of the received content.
Abreu from the same or similar fields of endeavor discloses in the event of detection of an incoming telephone call by said communication system during a broadcasting of a content by said monitor (see Abreu, paragraph [0062]: “Consider an example where a user is watching a video on the GUI on the display screen of the user device and receives an incoming call. The UMPCMS receives an indication of the incoming call and generates a notification object, for example, a stamp object in a stamp format comprising a name, a contact number, and an image of the caller along with call management options for managing the incoming call”), 
temporarily interrupting said broadcasting while recording with said recording system the remainder of said content received by said communication system (see Abreu, paragraph [0064]: “when the incoming call is accepted, the UMPCMS pauses the playing of the media and records the media being played for later use for a duration of the incoming call”), and
displaying on said monitor one or more messages indicating that the incoming call is underway on said fixed telephone or said mobile telephone (see Abreu, paragraph [0046]: “After receiving an indication of the incoming call during the playing of the media on the user device, the uninterrupted media play and call management system (UMPCMS) generates 102 a notification object with one or more call management options for the incoming call in one of multiple configurable formats based on preconfigured criteria”) and prompting a user of said monitor to accept or to refuse said detected incoming telephone call (see Abreu, paragraph [0051]: “In another example, a right swipe of a swipable arrow on the GUI on the touch enabled display screen allows the user to select a call management option to accept the incoming call 
wherein the method further comprises, when the end of the telephone call has been detected, displaying on said monitor a message proposing to said user to choose between the broadcasting by said monitor of the remainder of the content being received and the broadcasting by said monitor of said remainder of the recorded content while continuing said recording of the remainder of the received content (see Abreu, paragraph [0064]: “After the video call ends, the UMPCMS renders an option to the user to resume viewing the video from a temporal position in the video of the user's choice. In an embodiment where the video content is stored in one or more databases in the cloud computing environment, the UMPCMS retrieves the stored video content from the databases via a network and allows the user to resume viewing the video from a temporal position in the video of the user's choice” and paragraph [0061]: “if a video is being played on the GUI, the UMPCMS mutes audio content of the video playing on the GUI to enable the user and the caller to communicate with each other. The UMPCMS plays the muted video on the GUI during a conversation between the user and the caller. When the user and the caller complete the call, the UMPCMS unmutes the audio content and resumes playing the audio content of the video, to allow the user to resume viewing and listening of the video without interruption”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Abreu with the teachings as in Du Breuil. The motivation for doing so would ensure the system to have the ability to use the method for managing an incoming call during playing of media on a 
Regarding claim 3, the combination teachings of Du Breuil and Abreu as discussed above also disclose the method according to claim 1, comprising, in the event of refusal to answer said incoming telephone call (see Abreu, paragraph [0051]: “a leftward swipe of a swipable arrow on the GUI on the touch enabled display screen allows a user to select a call management option to reject the incoming call”), displaying on said monitor a message proposing to said user to choose between the broadcasting by said monitor of the remainder of the content being received and the broadcasting by said monitor of said remainder of the recorded content while continuing said recording of the remainder of the received content (see Du Breuil, paragraph [0038]: “the end user can be prompted when an incoming call has been completed or transferred, and playback can resume once the end user affirmatively acknowledges the prompt, e.g. via a remote control device or by other suitable means”).

Claim 6 is rejected for the same reasons as discussed in claim 1 above, wherein a communication system including a gateway coupled to a multimedia content receiver (see Du Breuil, Fig. 1, video processing device 10) able to be coupled to a monitor (see Du Breuil, Fig. 1, display device 14) and comprising a recording system (see Du Breuil, paragraph [0012]: “a video processing device, such as a set-top box or other digital video recorder (DVR) device”) configured to record a content being received, said communication system further being configured to be coupled to a fixed telephone and/or to a mobile telephone (see Du Breuil, Fig. 1, the telephony device 16), the communication system comprising a controller [arranged] (see Du Breuil, Fig. 1, processor 22).
Claim 8 is rejected for the same reasons as discussed in claim 3 above.
Regarding claim 11, the combination teachings of Du Breuil and Abreu as discussed above also disclose the communication system according to claim 6, wherein said gateway and said multimedia content receiver form part of a same device configured to be coupled to said monitor and to said fixed telephone and/or to said mobile telephone (see Du Breuil, paragraph [0028]: “Referring now to FIG. 3, shown is a block diagram of a system arrangement 60 in which the telephony device 16 and the multimedia content source 12 are connected to the video processing device 10 through a network 62 located at the end-user location, i.e., the location of the video processing device 10. The network 62 can be any network suitable for connecting telephony devices and/or multimedia content sources to the video processing device 10. For 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 12, the combination teachings of Du Breuil and Abreu as discussed above also disclose the communication system according to claim 6, wherein said gateway is coupled to said multimedia content receiver via a wired or wireless link and configured to be coupled to said fixed telephone, and said multimedia content receiver being configured to be coupled to said monitor and to said mobile telephone (see Du Breuil, paragraphs [0015]-[0016]: “The content source 12 can be any suitable transmission source of multimedia content, such as over-the-air broadcasters, from a cable television plant, satellite service provider or other multimedia service provider. The content source 12 is connected to the video processing device 10 via any suitable connection… The connection between the telephony device 16 and the video processing device 10 can be any suitable wired or wireless connection”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 13, the combination teachings of Du Breuil and Abreu as discussed above also disclose the communication system according to claim 6, wherein said controller forms part of said multimedia content receiver (see Du Breuil, paragraph [0017]: “the telephony device 16 can be associated with or connected to the video processing device 10 through appropriate communications between the telephony 
The motivation for combining the references has been discussed in claim 1 above.
Claim 14 is rejected for the same reasons as discussed in claim 1 above, wherein a multimedia content receiver is anticipated by Fig. 1, video processing device 10 of Du Breuil.
Regarding claim 16, the combination teachings of Du Breuil and Abreu as discussed above also disclose a non-transitory computer recording medium readable by computer and including computer readable instructions which, when the computer readable instructions are executed by the computer, lead said computer to implement the steps of the method according to claim 1 (see Du Breuil, paragraph [0021]: “The processor accesses the necessary instructions from the data storage device and executes the instructions or transfers the instructions to the appropriate location within the video processing device”). 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 17, the combination teachings of Du Breuil and Abreu as discussed above also disclose the method according to claim 1, wherein detection of the incoming telephone call by said communication system is carried out (a) by the gateway when the incoming call is underway on said fixed telephone (see Abreu, paragraph [0039]: “(UMPCMS) receives 101 an indication of the incoming call during the playing of the media on the user device via the graphical user interface (GUI). As 
The motivation for combining the references has been discussed in claim 1 above.
Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Du Breuil and Abreu as applied to claim 1, and further in view of Ahluwalia (US 20050278767 A1, hereinafter referred to as “Ahluwalia”).
Regarding claim 4, the combination teachings of Du Breuil and Abreu as discussed above disclose all the claimed limitations with the exceptions of the method according to claim 1, comprising considering by said communication system that said user accepts the incoming telephone call when he the user has selected an acceptance zone displayed on said monitor by means of a remote control associated with said or a dedicated button of said remote control or that he the user has taken said incoming telephone call by means of the fixed or mobile telephone having received said call.
Ahluwalia from the same or similar fields of endeavor discloses the method according to claim 1, comprising considering by said communication system that said user accepts the incoming telephone call when he the user has selected an acceptance zone displayed on said monitor by means of a remote control associated with said multimedia content receiver or a dedicated button of said remote control or that he the user has taken said incoming telephone call by means of the fixed or mobile telephone having received said call (see Ahluwalia, paragraph [0043]: “the media management module of media computer 200 and remote control unit 400 may be combined to perform telephony operations in a manner similar to a telephone… If the user wants to accept the call, the user may press the corresponding telephony control button 402 a to send a call accept message to the media management module via transmitter 406”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ahluwalia with the teachings as in Du Breuil and Abreu. The motivation for doing so would ensure the system to have the ability to use the media management module of media computer and remote control unit disclosed in Ahluwalia to press the corresponding telephony control button to send a call accept message to the media management module via transmitter if user wants to accept the call thus considering by the communication system that the user accepts the incoming telephone call when he the user has selected an acceptance zone displayed on said monitor by means of a remote control associated 
Regarding claim 5, the combination teachings of Du Breuil, Abreu, and Ahluwalia as discussed above also disclose the method according to claim 4, comprising, when said user accepts the incoming telephone call by means of said remote control, broadcasting the sounds coming from said fixed or mobile telephone by means of said monitor or an audio peripheral attached to said monitor and the sounds emitted by said user are captured with a microphone of said remote control in order to transfer them to said fixed or mobile telephone (see Ahluwalia, paragraphs [0047]-[0048]: “A call accept message may be received from a remote control for the television system at block… audio information may be communicated using the call connection by receiving audio information at a microphone for the remote control”).
The motivation for combining the references has been discussed in claim 4 above.
Claim 9 is rejected for the same reasons as discussed in claim 4 above.
Claim 10 is rejected for the same reasons as discussed in claim 5 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484  

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484